May 07, 2010


Mr. Robert L. Klawetter
Eastman Watson Dale & Forney
Niels Esperson Building
808 Travis, 20th Floor
Houston, TX 77002-5769

Mr. Eric D. Pearson
Heygood Orr & Pearson
2331 W. Northwest Hwy., 2nd Fl
Dallas, TX 75220
Honorable Gena Nicole Slaughter
191st District Court Dallas County
600 Commerce Street, 7th Floor
Dallas, TX 75202

RE:   Case Number:  09-0317
      Court of Appeals Number:  05-08-01092-CV
      Trial Court Number:  DC-07-03753

Style:      IN RE  ENSCO OFFSHORE INTERNATIONAL COMPANY, ENSCO
      INTERNATIONAL INCORPORATED AND ENSCO OFFSHORE COMPANY, INDIVIDUALLY
      AND AS SUCCESSOR-IN-INTEREST OF CHILES OFFSHORE, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |